Citation Nr: 9921991	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  98-09 945 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for low back pain.

5.  Entitlement to service connection for foot problems.

6.  Entitlement to service connection for ulnar nerve damage.

7.  Entitlement to service connection for a hip injury.

8.  Entitlement to service connection for sinus problems.

9.  Entitlement to service connection for hearing loss.

10.  Entitlement to service connection for aching joints, 
claimed as the result of an undiagnosed illness.

11.  Entitlement to service connection for bad eye sight, 
claimed as the result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
March 1989 and from October 1989 to November 1991.



This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which established an increased 
rating of 30 percent rating for bipolar disorder and which 
denied entitlement to service connection for post-traumatic 
stress disorder.

The veteran's claims of entitlement to an increased rating 
for bipolar disorder; entitlement to service connection for 
hypertension; entitlement to service connection for low back 
pain; entitlement to service connection for foot problems; 
entitlement to service connection for ulnar nerve damage; 
entitlement to service connection for a hip injury; 
entitlement to service connection for sinus problems; 
entitlement to service connection for hearing loss; 
entitlement to service connection for aching joints, claimed 
as the result of an undiagnosed illness; and entitlement to 
service connection for bad eye sight, claimed as the result 
of an undiagnosed illness, are addressed in the remand 
attached to this dismissal.


FINDING OF FACT

On September 4, 1998, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he desired to withdraw his appeal on the issue 
of entitlement to service connection for post-traumatic 
stress disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal of the 
issue of entitlement to service connection for post-traumatic 
stress disorder by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).

On September 4, 1998, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that he desired to withdraw his appeal on the issue 
of entitlement to service connection for post-traumatic 
stress disorder.  In that communication, the veteran stated, 
"Please be advised I wish to withdraw my claim for PTSD."  
Therefore, the Board finds that the appellant has withdrawn 
his appeal on the issue of entitlement to service connection 
for post-traumatic stress disorder and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.

Accordingly, the Board does not have jurisdiction to review 
the appeal on the issue of entitlement to service connection 
for post-traumatic stress disorder and it is dismissed 
without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (1998).


ORDER

The appeal on the issue of entitlement to service connection 
for post-traumatic stress disorder is dismissed.



REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that VA has a continuing obligation to obtain 
all relevant and pertinent records, and a claimant does not 
have to request a particular record in order for the duty to 
assist to arise.  Where the appellant has submitted a well 
grounded claim, and VA is on notice that the appellant is 
receiving Social Security disability benefits, VA violates 
its duty to assist if it does not obtain those records prior 
to adjudicating a claim for an increased rating.  Murincsak 
v. Derwinski, 2 Vet.App. 363 (1992).

The Board also notes that the regulations provide that a 
decision as to the adequacy of allegations of error of law or 
fact in a substantive appeal will be made by the Board.  When 
the Board raises the issue of adequacy of the substantive 
appeal, the appellant and representative will be given notice 
of the issue and a period of 60 days following the date on 
which such notice is mailed to present written argument or to 
request a hearing to present oral argument on this question.  
38 C.F.R. § 20.203 (1998).

The regulations further provide that a substantive appeal 
should set out specific errors of law or fact made by the 
agency of original jurisdiction in reaching the 
determinations being appealed.  The Board will construe such 
arguments in a liberal manner for the purpose of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
law or fact in the determinations being appealed.  38 C.F.R. 
§ 20.202 (1998).  The Board notes that a substantive appeal 
must be filed within 60 days from the date that the agency of 
original jurisdiction mails the statement of the case to the 
appellant, or within the remainder of the one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.301(b) (1998).

The Board notes that the veteran filed claims of entitlement 
to service connection for hypertension, low back pain, foot 
problems, ulnar nerve damage, a hip injury, sinus problems, 
hearing loss, aching joints (claimed as the result of an 
undiagnosed illness), and bad eye sight (claimed as the 
result of an undiagnosed illness).  Those claims were denied 
by means of a November 1997 rating decision.  The veteran was 
notified of that decision on December 2, 1997.  The veteran 
filed a notice of disagreement to those denials in March 
1998, and was issued a June 1998 statement of the case on 
those issues.  The veteran submitted two VA Forms 9, Appeal 
to Board of Veterans' Appeals, the first in June 1998, and 
the second in September 1998.  On both forms the veteran 
checked a box indicating "I want to appeal all of the issues 
listed on the statement of the case and any supplemental 
statements of the case my local VA office sent to me."  
However, on the June 1998 VA Form 9, the veteran made 
arguments solely relating to the issue of entitlement to 
service connection for post-traumatic stress disorder.  On 
the September 1998 VA Form 9, the veteran made arguments 
solely relating to the issue of entitlement to an increased 
rating for bipolar disorder.

The Board finds that the veteran has not filed an adequate 
substantive appeal on the issue addressed in this remand, 
with the exception of entitlement to an increased rating for 
bipolar disorder, as he did not allege any specific error of 
law or fact regarding those issues.  Furthermore, there is no 
communication subsequent to the issuance of the statement of 
the case, and prior to the expiration of the period for the 
timely receipt of an adequate substantive appeal which 
alleges any specific errors of law or fact with regard to 
those issues.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should notify the veteran and 
his representative that the Board has 
found that an adequate, timely 
substantive appeal has not been submitted 
on the issues of entitlement to service 
connection for hypertension; entitlement 
to service connection for low back pain; 
entitlement to service connection for 
foot problems; entitlement to service 
connection for ulnar nerve damage; 
entitlement to service connection for a 
hip injury; entitlement to service 
connection for sinus problems; 
entitlement to service connection for 
hearing loss; entitlement to service 
connection for aching joints, claimed as 
the result of an undiagnosed illness; and 
entitlement to service connection for bad 
eye sight, claimed as the result of an 
undiagnosed illness.

3.  The veteran should be allowed a 
period of 60 days following the date on 
which such notice is mailed to present 
written argument or to request a hearing 
to present oral argument on the adequacy 
of the substantive appeals in question, 
pursuant to 38 C.F.R. § 20.203 (1998).

4.  Following completion of the 
foregoing, the RO should review the issue 
on appeal of entitlement to an increased 
rating for bipolar disorder.  If the 
decision remains adverse to the veteran, 
in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
cooperate with any requested development may have an adverse 
effect upon his claim.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

